DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II without traverse, comprising claims 21,24-28,30-36 and 38-44 in the reply filed on 01-31-2022 is acknowledged.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21,24-28,30-36 and 38-44 of the U.S. Patent No. 10,616, 768. Although the claims at issue are not 

Listed the independent claim 21 and dependent 31 of the instant application below:
Claim 21. A wireless communication terminal for mounting on a common surface with a co-located interfering communication system terminal, comprising:
	           a sense antenna module for wirelessly sampling an interference signal transmitted by an interfering communication system terminal that is co-located with and mounted on the same surface as the wireless communication terminal, wherein the sense antenna module has a first polarization type;
          at least one primary antenna module for receiving a desired signal, the at least one primary antenna module having a second polarization type, substantially orthogonal to the first polarization type of the sense antenna module; and
          at least one signal combiner for receiving output from the sense antenna module and output from the primary antenna module, and mitigating interference from the desired signal and producing an interference mitigated signal by combining a version of the output from the sense antenna module with a version of the output of the primary antenna module.

Claim 31. (Previously Presented) The wireless communication terminal of claim [29] (21),
wherein: the at least one RF signal combiner implemented in the RF domain is configured to:
receive output from the sense antenna module and output from the primary antenna module, and
mitigate interference with the desired signal by shifting the phase of the output from the sense antenna module by substantially 180 degrees and combining the phase-shifted output from the sense antenna module with the output of the primary antenna module to produce an interference mitigated signal; and the at least one digital signal combiner implemented in the digital baseband domain is configured to: receive an input signal including the desired signal and a digital representation of the interference mitigated signal, and process the input signal and the digital representation of the interference mitigated signal at digital baseband to generate a further interference mitigated signal.

Listed the independent claim 1 of the U.S. Patent No. 10,616, 768 below:
1.  A wireless communication terminal comprising:
	             a sense antenna module configured to sample an interference signal from a co-located interfering communication system terminal, the co-located interfering communication system terminal comprising a transmitting antenna transmitting the interference signal, wherein the sense antenna module has a first polarization type;  
	            at least one primary antenna module configured to receive a desired signal, the at least one primary antenna module having a second polarization type, substantially orthogonal to the first polarization type of the sense antenna module, and the at least one primary antenna module being mounted to a same conductive boundary as the sense antenna module and the co-located interfering communication system terminal; and
           at least one signal combiner configured to receive output from the sense antenna module and output from the primary antenna module, and 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action on Non-final Rejection filed on 04-12-2021.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                              February 14, 2022